 

 

Case 1:19-mj-00980 Document 1 Filed on 10/01/19 in TXSD Page 1 of 1

United States District Court
Southern District of Texas
AO91 (Rev. 12/03) Criminal Complaint ( AUSA FILED

UNITED STATES DISTRICT COURT OCT -1 2019

 

Southern District Of Texas Brownsville Division David J. Bradley, Clerk of Court

 

UNITED STATES OF AMERICA CRIMINAL COMPLAINT ni

VS
. Case Number: B-19- i) ,
Ausencio MORALES-Reyes
A216 445 261 Mexico

I, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about September 29, 2019 in Starr County, in
the Southern District Of Texas defendant(s)

 

an alien who had previously been denied admission, excluded, deported, or removed, knowingly and unlawfully was present in
the United States having been found in Starr County, Texas, the said defendant having not obtained the consent of the Attorney
General or the Secretary of the Department of Homeland Security to reapply for admission into the United States,

 

in violation of Title 8 United States Code, Section(s) 1326(a)U1)/(b)C1)
I further state that | am a(n) Border Patrol Agent and that this complaint is based on the

following facts:

The defendant was encountered by Border Patrol Agents conducting Linewatch operations near Rio Grande City, Texas on
September 29, 2019. The defendant is a citizen and national of Mexico who was previously deported, excluded or removed from
the United States on April 10, 2019. The defendant was convicted of Driving While Intoxicated 3rd or More on October 29,
2018. Record checks revealed that the defendant has not applied for permission from the proper Authorities to re-enter the
United States.

Defendant had $96.00 USD at the time of arrest.

Continued on the attached sheet and made a part of this complaint: ["] Yes [Xx] No

Zz

Signature of Complainant

Mora, Sergio A. _ Border Patrol Agent

 

 

 

Sworn to before me and signed in my presence, Printed Name of Complainant
0

October 01, 2019 at Brownsville, pas \

Date City/State

Ignacio Torteya III U.S. Magistrate Judge

 

 

Name of Judge Title of Judge Signature of J |
